DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Remark
Claims 1-20 are pending and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1, 12, 13, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-15, 25-26,  29-30, 33-35, 36-40, 43-46  of U.S. Patent No. 10,889,649B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims 1-10, 14-15, 25-26 are directed to a composition comprising two antibodies binding to LILRB1 and an antibody that binds to the target cell including anti-CD47, anti-CD20, anti-CD52 and anti-CD22 and the reference claims 29-30, 33-35, 36-40, 43-46 are directed to using the composition for treating a cancer. The composition and method cited in these reference claims are so obvious to the method cited in the rejected claims. 
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1, 12, 13, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,316,094B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims 1-17 are directed to a composition comprising two antibodies binding to LILRB1 and an antibody that binds to the target cell including anti-CD47, anti-CD20, anti-CD52 and anti-CD22 and the rejected claims  are directed to a method using the composition cited in the reference claims to treat a cancer. 
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from .
Claims 1, 12-13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of U.S. Patent No. 10,894,831B2  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims 1-9 and 11-18 are directed to a method for using a composition comprising two antibodies binding to LILRB1 and an antibody that binds to the target tumor cell including anti-CD137, whereas the rejected claims  are directed to a method using the composition cited in the reference claims to treat a cancer. 
Claims 1, 12-13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-12 of U.S. Patent No. 10,301,387B2B2  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims 1 and 9-12 are directed to a method for using a composition comprising two antibodies binding to LILRB1 and an antibody that binds to the CD47 expressed by the target tumor cell. Therefore, the  rejected claims  and reference are obvious each from other.
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1, 14, 15, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10,081,680B2. Although the claims at issue are not identical, they are not patentably the reference claims 1 and 6-8 are directed to a method for using a composition comprising two antibodies binding to LILRB1 and an antibody that binds to the receptor selected from group consisting of CD20, CD22, CD47 and CD52 of the hematologic cancer cell. Therefore, the  rejected claims  and reference are obvious each from other.
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-15  of U.S. Patent No. 10,406,179B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims 1-3and 7-15 are directed to a method for using a composition comprising two antibodies binding to LILRB1 and an antibody that binds to the receptor selected from group consisting of CD47 and CD117  of the hematologic cancer cell. Therefore, the  rejected claims  and reference are obvious each from other.
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648